Citation Nr: 0011837	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-17 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat



INTRODUCTION

The veteran had active military service from January 1966 to 
October 1967.

The issue on appeal arises from a March 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartfort, Connecticut, by which service connection 
for post-traumatic stress disorder was granted and a 30 
percent rating was assigned, effective from July 1, 1996.  
The veteran testified before a local hearing officer in March 
1999.

REMAND

On his November 1998 substantive appeal, the veteran 
indicated that he would attend a hearing before the Board of 
Veterans' Appeals (Board) in Washington, D.C.  However, in a 
letter received by the Board in April 2000, the veteran 
indicated that he instead wanted a Board hearing at the RO. 

Accordingly, this case must be REMANDED for the following:

The veteran should be scheduled for a 
personal hearing before a traveling 
member of the Board on the next available 
date at the Hartford RO.

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to afford 
the veteran due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


